Dismiss and Opinion Filed June 18, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-21-00189-CV

 CITY OF DALLAS, ANN HAMILTON, IN HER OFFICIAL CAPACITY,
 AND SELENE ALVAREZ, IN HER OFFICIAL CAPACITY, Appellants
                             V.
       FITZHUGH, LLC D/B/A ANDY'S FOOD MART, Appellee

                     On Appeal from the 95th District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-21-00512

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                           Opinion by Justice Osborne

      Before the Court is appellants’ unopposed motion to dismiss this appeal.

Appellants explain appellee has nonsuited its claims in the underlying cause, and the

trial court has dismissed the cause.

      We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                           /Leslie Osborne//
210189f.p05                                LESLIE OSBORNE
                                           JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

CITY OF DALLAS, ANN                           On Appeal from the 95th District
HAMILTON, IN HER OFFICIAL                     Court, Dallas County, Texas
CAPACITY, AND SELENE                          Trial Court Cause No. DC-21-00512.
ALVAREZ, IN HER OFFICIAL                      Opinion delivered by Justice
CAPACITY, Appellants                          Osborne, Justices Pedersen, III and
                                              Nowell participating.
No. 05-21-00189-CV          V.

FITZHUGH, LLC D/B/A ANDY'S
FOOD MART, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       As agreed by the parties, we ORDER that each party bear its own costs of
this appeal.


Judgment entered this day of June 18, 2021.




                                      –2–